Order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The appellant may not be compelled to give particulars of its denials of the allegations *828of the complaint. The allegations contained in appellant’s answer, claimed by-respondent to constitute a defense, are only an amplification of the denials, are not asserted as a defense, and would not constitute a defense to plaintiff’s cause of action. (London Produce Co., Inc., v. Poels & Brewster, Inc., 199 App. Div. 623; Yanderwerken v. Polachek, 206 id. 765.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.